DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 36, line 13, change “so the inside” to -- so that an inside --
In Claim 36, line 29, change “width” to --widths --
In Claim 38, change “the container as a” to -- the container has a --
In Claim 42, line 3, change “extend” to -- extends -- 
In Claim 46, lines 2-3, change “a further steam container” to -- a further container --
In Claim 46, the last line, change “enter” to -- enters --
In Claim 51, the second to last line, change “the thermal oil to be used” to -- the thermal oil is to be used --
In Claim 53, change “power,.” to -- power. --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.   
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a separation arrangement for separating liquid from steam before the steam enter the outlet” (Claim 46)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a separation arrangement for separating liquid from steam before the steam enter the outlet” (from Claim 46) is being interpreted as: one or more cyclones and/or chevrons for separating steam

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 37 recites the limitation “the width of the layers of pipes are adapted to a cross sectional shape of the container” which is considered indefinite because it is unclear what constitutes “adapted to” in this context. It is unclear if this limitation establishes that the width of the layers equals that of the cross-sectional shape of the container such that the layers of pipes contact the cross-sectional shape of the container, if the width of the layers contours the cross-sectional shape of the container without touching the container, if the layers are merely configured to fit within the cross-sectional shape of the container or if this limitation means something else altogether. Note that the specification fails to clarify this issue. The metes and bounds of Claim 37 are consequently unclear. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-45 and 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (DE 102010028681 A1) (hereinafter “Brueckner”) (see attached original document and translation for reference) in view of Zala et al. (US 2016/0370030 A1) (hereinafter “Zala”). 
	Regarding Claim 36, Brueckner teaches of a heat exchanger (5) for providing heat exchange between fluids in a solar power plant (Fig. 1) (see at least Abstract and Figs. 1, 2), wherein said heat exchanger comprises: 
	a container (15), wherein said container is configured to house a first fluid (“molten salt”) (see at least pgs. 2-3 of the translation and Figs. 1, 2), 
	a first pipe connector (17) and a second pipe connector (19), each pipe connector comprising a cavity (central cavity of each of elements (17) and (19) as can be observed in Fig. 2), wherein each of the first and second pipe connectors comprises a plurality of pipe connection points (points that tubes (18) connect to) distributed at the pipe connectors (as can be observed in Fig. 2) (see at least pgs. 2-3 of the translation and Figs. 1, 2), and 
	a pipe bundle (bundle of pipes (18) as shown in Fig. 2) including pipes (18) arranged inside said container and extending between the first and second pipe connectors, wherein said pipes of the pipe bundle are configured to guide a second fluid (“water”) (see at least pgs. 2-3 of the translation and Figs. 1, 2), 
	wherein said pipe bundle in the container is connected to the first and second pipe connectors at the pipe connection points so the inside of the pipes of the pipe bundle is in fluid communication with the cavities of the first and second pipe connector (see at least pgs. 2-3 of the translation and Figs. 1, 2), 
	wherein said heat exchanger is configured to provide a heat transfer between the first fluid and second fluid through pipe walls of the pipes of the pipe bundle (see at least pgs. 2-3 of the translation and Figs. 1, 2), 
	wherein pipes of the pipe bundle are arranged next to each other and extend together between the pipe connectors in a meandering manner providing a plurality of crests on the pipes between the pipe connectors (as is shown in Fig. 2), and so that crests of pipes of the pipe bundle are arranged to extend into recesses provided by one or more crests on other pipes of the pipe bundle (as is shown in Fig. 2), and 
	wherein said pipe bundle comprises a plurality of layers of pipes distributed in a direction transverse to a longitudinal direction of the container (see at least pgs. 1-2 of the translation and Figs. 1, 2), where each of said plurality of layers of pipe comprises pipes extending in said meandering manner, wherein the layers of pipes extend substantially in parallel (as is shown in Fig. 2) (see at least pgs. 2-3 of the translation and Figs. 1, 2).
	Brueckner fails to explicitly teach that the layers of pipes are of different width in a direction transverse to the longitudinal direction of the container and that layers of smaller width comprise fewer pipes than layers of larger width. However, such configuration is known in the art. 
	Zala discloses a relatable heat-exchanging fire tube boiler (Fig. 1) that comprises a plurality of pipe layers (layers of tubes (44) - as can be observed in Fig. 2, several overlapping layers of tubes (44) are present) (see at least [0022] and Figs. 1, 2) that extend through a cylindrical container (12) of the boiler (see at least [0020] and Figs. 1, 2). Zala teaches that the layers of pipes have different widths in a direction (the vertical direction with respect to Figs. 1 and 2) transverse to a longitudinal direction (the horizontal direction with respect to Fig. 1) of the container (observe the different widths of layers in Fig. 2) and that layers of smaller width (such as the upper most layer of tubes (44) as shown in Fig. 2) comprises fewer pipes than layers of larger width (such as the central layer of tubes (44) that is two layers beneath the upper most layer of tubes (44) as shown in Fig. 2 - as can readily be observed in Fig. 2, the central layer is wider than the top layer and has more tubes than the top layer). Zala teaches that such arrangement is advantageous because it enables the tubes to be “circumferentially disposed about the shell structure of the furnace” such that more tubes can be accommodated within the space of the casing (see at least [0024] and Fig. 2).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the widths of the layers of pipes within the heat exchanger taught by Brueckner to have different widths in a direction transverse to a longitudinal direction of the container such that layers of smaller width comprise fewer pipes than layers of larger width based on the teachings of Zala. Doing so would have enabled the tubes to be circumferentially disposed about casing such that more tubes could be accommodated within the space of the casing. Note that Bruckner already teaches of a cylindrical container (as is shown in Fig. 2) - thus such modification would have been readily applicable to the existing container shape taught by Brueckner. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 37, to the extent that Claim 37 is understood in light of the 112(b) rejection set forth in this Office Action, the combination of Brueckner and Zala also teaches that the width of the layers of pipes are adapted to a cross sectional shape of the container (The width of the layers of pipes are adapted to a cross sectional shape of the container at least in the sense of the layers contouring to the cross-sectional shape of the container as a result of the varying widths based on the teachings of Zala - see at least Fig. 2 of Zala and the rejection for Claim 36 above. Thus, the combination of Brueckner and Zala meets the limitations of Claim 37 as claimed.).  

	Regarding Claim 38, Brueckner (and Zala) also teaches that the container has a substantially circular cross-sectional shape (see at least Fig. 2 of Bruckner and Fig. 2 of Zala).

	Regarding Claim 39, Bruckner and Zala teach the heat exchanger according to Claim 36 (see the rejection for Claim 36) but fail to explicitly disclose an embodiment wherein the width of the layer of pipes of the smallest width is 80% or less than the width of the layer of pipes of the largest width. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the width of the layer of pipes of the smallest width to be 80% or less than the width of the layer of pipes of the largest width since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Brueckner and Zala teaches of layers of pipes that vary in width wherein the width of the layer of pipes of the smallest width is less than the width of the layer of pipes of the largest width (see Fig. 2 of Zala and the rejection for Claim 36 above) - thus the general conditions of the claim are disclosed in the prior art. The relative size of the width of the layer of pipes of the smallest width relative to the width of the layer of pipes of the largest width is a result effective variable that would have been readily changeable in the apparatus taught by Brueckner and Zala. A larger relative size difference will permit more tubes to be disposed towards the very top of the container and vice versa (see at least [0024] and Fig. 2 of Zala). One of ordinary skill in the art would have been readily able to adjust the magnitude of the width of the layer of pipes of the smallest width relative to the width of the layer of pipes of the largest width depending on the needs of the apparatus. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the width of the layer of pipes of the smallest width to be 80% or less than the width of the layer of pipes of the largest width as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 40, Bruckner and Zala teach the heat exchanger according to Claim 36 (see the rejection for Claim 36) but fail to explicitly disclose an embodiment wherein a number of pipes of the layer of pipes of the smallest width is 80% or less than the number of pipes of the layer of pipes of the largest width. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of pipes of the layer of pipes of the smallest width to be 80% or less than the number of pipes of the layer of pipes of the largest width as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Brueckner and Zala teaches of layers of pipes that vary in width and numbers of pipes wherein the the layer of pipes of the smallest width has less pipes than the layer of pipes of the largest width (see Fig. 2 of Zala and the rejection for Claim 36 above) - thus the general conditions of the claim are disclosed in the prior art. The relative number of pipes in each layer is a result effective variable that would have been readily changeable in the apparatus taught by Brueckner and Zala. A larger relative number of pipes difference will permit more tubes to be disposed towards the very top of the container and vice versa (see at least [0024] and Fig. 2 of Zala). One of ordinary skill in the art would have been readily able to adjust the relative number of pipes in each layer depending on the needs of the apparatus. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of pipes of the layer of pipes of the smallest width to be 80% or less than the number of pipes of the layer of pipes of the largest width as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 41, Brueckner also teaches that the first fluid is thermal oil or a molten salt (it is “molten salt”), and/or wherein said second fluid is liquid water or steam (it is “water”) (see at least pgs. 2-3 of the translation and Figs. 1, 2). 

	Regarding Claim 42, Brueckner also teaches that said pipe bundle is arranged inside a flow guiding enclosure (25) in the container (see Fig. 2), wherein the flow guiding enclosure extends in the longitudinal direction of the container (see at least pgs. 2-3 of the translation and Figs. 1, 2).

	Regarding Claim 43, Brueckner also teaches that said crests extend in a direction transverse to the longitudinal direction of the container (as is shown in Fig. 2) (see at least pgs. 2-3 of the translation and Figs. 1, 2).

	Regarding Claim 44, Bruckner and Zala teach the heat exchanger according to Claim 36 (see the rejection for Claim 36) but fail to explicitly disclose an embodiment wherein said pipes of the pipe bundle have an inner diameter between 13 mm and 38 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the inner diameter of said pipes of the pipe bundle to be between 13 mm and 38 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Brueckner and Zala teaches that said pipes (18) of the pipe bundle have an inner diameter enabling them to transmit fluid (see at least pg. 3 of the translation, Fig. 2 of Zala and the rejection for Claim 36 above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the inner diameter of said pipes is a result effective variable that would have been readily changeable in the apparatus taught by Brueckner and Zala. A larger inner diameter will permit larger flow rates and vice versa (see at least pg. 3 of the translation and Fig. 2 of Zala). One of ordinary skill in the art would have been readily able to adjust the magnitude of the inner diameter of said pipes depending on the needs of the apparatus. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the inner diameter of said pipes of the pipe bundle to be between 13 mm and 38 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 45, Brueckner also teaches that said heat exchanger (5) is part of an evaporator unit (1) configured to generate steam from the first or second fluid (steam from the second “water” fluid) by providing a phase transition of the first or second fluid (at least via the phase transition of the “water” of the second fluid to a steam phase) (see at least pgs. 2-3 of the translation and Figs. 1, 2).

	Regarding Claim 47: The limitation “wherein said heat exchanger is a super heater for further heating steam received through an inlet of the super heater, where the steam is received from an evaporator unit” constitutes an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Brueckner teaches of a heat exchanger (5) that could be used in any heat exchange capacity which would necessarily include an intended use of being used as “a super heater for further heating steam received through an inlet of the super heater, where the steam is received from an evaporator unit” (see at least pgs. 2-3 of the translation and Figs. 1, 2). Since the apparatus taught by Brueckner is capable of performing the intended uses of Claim 47, Brueckner accordingly meets the limitations of Claim 47 as claimed. 

	Regarding Claim 48: The limitation “wherein said heat exchanger is a re-heater arranged between an outlet of a steam turbine and before the fluid is reintroduced to the steam turbine a second time before it is condensed by a condensing unit” constitutes an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Brueckner teaches tof a heat exchanger (5) that could be used in any heat exchange capacity which would necessarily include an intended use of being used as “a re-heater arranged between an outlet of a steam turbine and before the fluid is reintroduced to the steam turbine a second time before it is condensed by a condensing unit” (see at least pgs. 2-3 of the translation and Figs. 1, 2). Since the apparatus taught by Brueckner is capable of performing the intended uses of Claim 48, Brueckner accordingly meets the limitations of Claim 48 as claimed. 

	Regarding Claim 49: The limitation “wherein said heat exchanger is a heat exchanger arranged to provide heat exchange between thermal oil and molten salt” constitutes an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Brueckner teaches of a heat exchanger (5) that could be used in any heat exchange capacity and with heating mediums such as “thermal oil” and “molten salt” (see at least pgs. 2-3 of the translation and Figs. 1, 2). Thus, the heat exchanger taught by Brueckner is necessarily capable of being “arranged to provide heat exchange between thermal oil and molten salt” as claimed. Since the apparatus taught by Brueckner is capable of performing the intended uses of Claim 49, Brueckner accordingly meets the limitations of Claim 49 as claimed. 

	Regarding Claim 50: The limitation “wherein said heat exchanger is a fluid/fluid heat exchanger arranged to provide heat transfer between thermal oil and molten salt” constitutes an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Brueckner teaches of a heat exchanger (5) that could be used in any heat exchange capacity and with heating mediums such as “thermal oil” and “molten salt” (see at least pgs. 2-3 of the translation and Figs. 1, 2). Thus, the heat exchanger taught by Brueckner is necessarily capable of being “arranged to provide heat exchange between thermal oil and molten salt” as claimed. Since the apparatus taught by Brueckner is capable of performing the intended uses of Claim 50, Brueckner accordingly meets the limitations of Claim 50 as claimed. 

	Regarding Claim 51: The limitation “wherein said heat exchanger is arranged to be utilized in two operating modes comprising a first operating mode where heat exchange is provided from thermal oil to molten salt by means of the heat exchanger so as to provide heat transfer to molten salt received from a second molten salt storage while moving the molten salt to a first molten salt storage and a second operating mode wherein molten salt transfer stored heat energy from the first molten salt storage to the thermal oil to be used in a steam generating system” constitutes an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Brueckner teaches of a heat exchanger (5) that could be used in any heat exchange capacity and with heating mediums such as “thermal oil” and “molten salt” and that is capable of operating in the two modes claimed (see at least pgs. 2-3 of the translation and Figs. 1, 2). Thus, the heat exchanger taught by Brueckner is necessarily capable of being “arranged to be utilized in two operating modes” as claimed. Since the apparatus taught by Brueckner is capable of performing the intended uses of Claim 51, Brueckner accordingly meets the limitations of Claim 51 as claimed. 

	Regarding Claims 52 and 53: Brueckner and Zala teach the heat exchanger according to Claim 36 (see the rejection for Claim 36) and Bruckner also teaches of a method of using the heat exchanger to provide thermal power (to at least heat the “water” that is to be converted to steam - see at least pgs. 2-3 of the translation and Figs. 1, 2 of Bruckner). 
	Brueckner fails to explicitly teach of using the method to provide an amount of thermal power that is between 5 MW and 600 MW (which is what is claimed by Claims 52 and 53). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of thermal power provided by the method to be between 5 MW and 600 MW as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Brueckner and Zala teaches the heat exchanger according to Claim 36 (see the rejection for Claim 36) and Bruckner also teaches of a method of using the heat exchanger to provide thermal power (to at least heat the “water” that is to be converted to steam - see at least pgs. 2-3 of the translation and Figs. 1, 2 of Bruckner) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of thermal power provided is a result effective variable that would have been readily changeable in the apparatus taught by Brueckner and Zala. More thermal power will permit more work to be done at the expense of using more fuel and vice versa (see at least pgs. 2-3 of the translation and Figs. 1, 2 of Bruckner). One of ordinary skill in the art would have been readily able to adjust the magnitude of thermal power provided by the method depending on need.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of thermal power provided by the method to be between 5 MW and 600 MW as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 54, Brueckner also teaches of using said heat exchanger (5) in a solar power plant (Fig. 1) and/or for providing industrial heat (see at least pgs. 2-3 of the translation and Figs. 1, 2).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Brueckner and Zala further in view of Manenti (US 2020/0096191 A1).
	Regarding Claim 46, Brueckner and Zala teach the heat exchanger according to Claim 45 (see the rejection for Claim 45) and Brueckner also teaches that said evaporator unit (1) comprises one or more of said heat exchangers (5) (see Fig. 2 of Brueckner). 
	Brueckner and Zala fail to explicitly teach of a steam container, wherein the steam container is in fluid communication with the heat exchanger of the evaporator unit so as to supply water to the heat exchanger, wherein the evaporator unit comprises an inlet for water, wherein the evaporator unit comprises a riser arrangement configured so that steam and/or water supplied to the evaporator unit and evaporated in the heat exchangers of the evaporator unit is circulated to the steam container, wherein the steam container comprises a steam outlet, and wherein the steam container comprises a separation arrangement for separating liquid from steam before the steam enter the outlet. However, such configuration is known in the art. 
	Manenti discloses a relatable evaporation unit (Fig. 1) that comprises a heat exchanger (14) with layers of tubes (16, 18) (see at least [0042]-[0045] and Fig. 1). Manenti also teaches of a steam container (30), wherein the steam container is in fluid communication with the heat exchanger of the evaporator unit so as to supply water to the heat exchanger (see at least [0042]-[0045] and Fig. 1), wherein the evaporator unit comprises an inlet for water (32), wherein the evaporator unit comprises a riser arrangement (38) configured so that steam and/or water supplied to the evaporator unit and evaporated in the heat exchangers of the evaporator unit is circulated to the steam container, wherein the steam container comprises a steam outlet (36), and wherein the steam container comprises a separation arrangement (58) for separating liquid from steam before the steam enter the outlet (see at least [0042]-[0046] and Fig. 1). Manenti teaches that such arrangement is advantageous because, inter alia, it provides for vapor and liquid separation and operates under “natural circulation” (see at least [0018]-[0024] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus of Brueckner and Zala by configuring it to include a steam container, wherein the steam container is in fluid communication with the heat exchanger of the evaporator unit so as to supply water to the heat exchanger, wherein the evaporator unit comprises an inlet for water, wherein the evaporator unit comprises a riser arrangement configured so that steam and/or water supplied to the evaporator unit and evaporated in the heat exchangers of the evaporator unit is circulated to the steam container, wherein the steam container comprises a steam outlet, and wherein the steam container comprises a separation arrangement for separating liquid from steam before the steam enter the outlet based on the teachings of Manenti. Doing so would have, inter alia, provided for vapor and liquid separation and operated under “natural circulation”. Note that such modification would have necessarily resulted in the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krell et al. (US 2016/0054076 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/29/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762